Appeal by defendant from three judgments of the Supreme Court, Queens County (Rotker, J.), all rendered April 19, 1983, convicting him, upon his pleas of guilty, (1) under indictment No. 2999/82 of robbery in the first degree, criminal use of a firearm in the first degree, grand larceny in the second degree and unlawful imprisonment in the first degree, (2) under indictment No. 3000/82 of grand larceny in the third degree, and (3) under indictment No. 4181/82 of robbery in the first degree, criminal use of a firearm in the first degree, robbery in the second degree and criminal use of a firearm in the second degree, and imposing sentences.
Judgments affirmed.
Criminal Term did not abuse its discretion in denying defendant’s application to withdraw his pleas of guilty. Under the circumstances of this case, defendant’s belated claims of innocence coupled with a lack of prejudice to the People do not mandate a grant of such an application (see, People v Silipo, 59 AD2d 807).
Defendant’s challenge to the factual sufficiency of the plea allocution and his claim of ineffective assistance of counsel have not been preserved for review on this record (see, People v Ramos, 63 NY2d 640; People v Pellegrino, 60 NY2d 636; People v Guerra, 99 AD2d 787).
Finally, we conclude that the sentences imposed were not excessive. Lazer, J. P., Bracken, Rubin and Fiber, JJ., concur.